Citation Nr: 1534966	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic left foot fasciitis.  

2.  Entitlement to service connection for chronic headaches.  

3.  Entitlement to service connection for chronic sinusitis and allergies.  

4.  Entitlement to an initial disability rating greater than 10 percent for right shoulder impingement syndrome.  

5.  Entitlement to an initial disability rating greater than 10 percent for left shoulder pain.  

6.  Entitlement to an initial disability rating greater than 10 percent for right knee condition.  

7.  Entitlement to an initial disability rating greater than 10 percent for left knee patellofemoral dysfunction.  
8.  Entitlement to an initial compensable disability rating for residual scar left foot laceration for the period prior to May 6, 2011, and to an initial disability rating greater than 10 percent beginning on May 6, 2011.

9.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).  

10.  Entitlement to an initial compensable disability rating for bilateral pinguecula.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to February 2008.  

VA received the Veteran's claims, as to all issues on appeal, on January 31, 2008, prior to separation from active duty.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO assigned a non-compensable rating for the Veteran's residual scar left foot laceration in the April 2009 decision and increased it to 10 percent in a July 2011 rating decision.  

The issues of entitlement to service connection for chronic left plantar fasciitis and for chronic allergies and sinusitis, as well as the ratings issues involving both shoulders and knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has had chronic headaches during the appeal period and those headaches had onset during his active service.  

2.  The Veteran's left foot residual laceration scar has been painful since service, but has never been unstable, had a surface area of 6 square centimeters or greater, or resulted in any other limitation of function other than that resulting from pain.  

3.  The Veteran's bilateral pinguecula has not resulted in more than occasional tearing.  

4.  The Veteran's GERD has not resulted in more than mild pyrosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic headaches have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for a 10 percent disability rating, but no higher, for residual scar left foot laceration, have been met since the date of separation from active duty.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7800-7805 (2008 & 2015).  

3.  The criteria for a compensable disability rating for bilateral pinguecula have never been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.79 Diagnostic Code 6025 (2015).  

4.  The criteria for a compensable disability rating for GERD have never been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114 Diagnostic Codes 7319, 7346 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Headaches

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records document that the Veteran reported headaches in January 2005, along with an increased body temperature, sore throat, body aches, and reduced energy.  In a December 2007 report of medical history, the Veteran indicated that he had never had frequent or severe headaches.  

During the April 2008 VA general medical examination, the Veteran reported that he had headaches beginning in 2005, went to sick call and was given Motrin.  He reported that his headaches occur almost daily and he sometimes uses medication.  He reported that Aleve works well.  

VA treatment records from October 2008 document that the Veteran was being evaluated for chronic headaches, listed as of five months duration.

The VA treatment records from October 2008 are sufficient evidence to satisfy the current disability element.  Although the Veteran indicated in his report of medical history, two months prior to separation from active duty, that he had not had recurrent or severe headaches, the picture presented from the his claim at separation from service, the April 2008 examination report, and the October 2008 VA treatment notes leaves the Board with reasonable doubt as to whether the headaches began during active service.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that the in-service element is met.  The March 2008 and October 2008 evidence is sufficient to find that the nexus element is met.  Hence, the appeal must be granted as to entitlement to service connection for chronic headaches.  

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


      Residuals of Left Foot Laceration Scar - Disability Rating
      
Service treatment records document that the Veteran suffered a laceration of the plantar aspect of his left foot in 2006.  VA afforded the Veteran examinations of his left foot in March 2008 and in May 2011.  Those examinations show that the laceration left a scar.  

Scars are rated under the criteria for rating skin disabilities found at 38 C.F.R. § 4.118.  The criteria were revised effective October 23, 2008.  Because the Veteran has one scar and there is no evidence that it is unstable, the revision does not matter in this case - the same rating would result under the revised or unrevised criteria.  

The rating schedule in effect when the Veteran filed his claim included Diagnostic Code 7803, titled "Scars, superficial, unstable", which provided for a 10 percent rating, and Diagnostic Code 7804, titled "Scars, superficial, painful on examination", which provided for a 10 percent rating.  38 C.F.R. § 4.118 (2008). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008). A superficial scar is one not associated with underlying soft tissue damage. A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008). 

Under the revised criteria,  scars that are not of the head, face, or neck, that are unstable or painful are to be rated as to be assigned a 10 percent rating if there are one or two such scars; higher ratings are available where there are more than two such scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  Note (2) under that Diagnostic Code provides that scars that are both unstable and painful a 10 percent is to be added to the evaluation.  Note (3) provides that scars evaluated under Diagnostic Code 7805 may also receive a rating under Diagnostic Code 7804. The definition of an unstable scar was unchanged from the earlier version.  

The unrevised Diagnostic Code 7805 prior directed the rater to rate "scars, other" on limitation of function of the part affected.  The revised Diagnostic Code 7805 directs the rater to evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  

Other diagnostic codes for rating scars are not for application because the Veteran's scar is not of the head, face, or neck and has an area of less than 6 square inches.  See 38 C.F.R. § 4.118 (2008 & 2015).  

The maximum rating for one painful scar is 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The examinations of the Veteran's left foot in 2008 occurred in March 2008 examination report (specific foot examination) and April 2008 (general medical examination).  The specific foot examination report does not address the laceration.  The general medical examination report states that the Veteran reported increased sensitivity of the laceration site.  In a skin examination section of the general medical examination report, the measurement of the scar, 3 by 0.2 centimeters (an area of 0.6 square centimeters), is listed but there is no description as to whether or not the scar was painful.  

The May 2011 examination report includes findings that the Veteran's scar of the left foot was 4.5 by 0.1 centimeters (an area of 0.45 square centimeters), that the scar is painful, there were no signs of skin breakdown, no inflammation, no edema, no keloid formation and no other disabling effects.  

Here, the facts lead to Board to the conclusion that a 10 percent rating for the scar is warranted for the entire period on appeal.  The 2008 examination reports do not address whether or not the scar was painful at that time but the Veteran reported that he had increased sensitivity.  His scar was found to be painful in 2011.  There is no evidence showing that the sensitivity of the scar changed over time so the Board finds that it was painful in 2008.  

The evidence does not show that the scar results in other functional limitations and therefore a rating under Diagnostic Code 7805 is not warranted.  Hence, a rating higher than 10 percent for residuals of left foot laceration scar must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  

      Bilateral Pingueculae - Disability Rating
      
The AOJ has assigned a Diagnostic Code designation of 6099-6025 for the Veteran's bilateral pinguecula.  What this means is that his pinguecula is a condition not listed in the rating schedule and is rated by analogy under the criteria found at 38 C.F.R. § 4.79 Diagnostic Code 6025.  Diagnostic Code 6025 provides that disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.) are assigned a 10 percent rating if unilateral and a 20 percent rating if bilateral.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Pinguecula is defined as "a yellowish spot of proliferation on the bulbar conjunctiva near the sclerocorneal junction, usually on the nasal side; seen in elderly people.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1449 (32d ed 2012).  The Board finds no other appropriate schedular criteria for rating the Veteran's pinguecula.  

Service treatment records include October 2004 optometry examination notes that document that he had bilateral pinguecula but do not indicate any symptoms associated with it.  He was educated on ultraviolet light protection.  Service treatment notes from January 2007 note that the Veteran had pinguecula but did not indicate any symptoms; sunglasses and artificial tears were recommended.  In his December 2007 report of medical history, the Veteran indicated that he wore contact lenses or glasses but that he had never had eye disorder or trouble.  

The April 2008 eye examination report includes that the Veteran complained of bilateral nasal red ocular membrane and denied ocular pain.  Eye examination results include that he had plus or minus 2 millimeter nasal pinguecula.  Diagnosis was bilateral nasal small pinguecula that was not inflamed.  The examiner stated that the Veteran's vision loss is due to refractive error.  Refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  There is no evidence even suggesting that his vision loss is due to the service-connected pinguecula.  

The May 2011 examiner also found that his nasal pinguecula was not inflamed.  Medical history included the Veteran's report of occasional bilateral tearing since one year earlier.  He denied pain.  The examiner included a diagnosis that the pinguecula was stable compared to the last examination.  Also included was a diagnosis of mild dry eyes.

The Board finds that the Veteran's bilateral pinguecula is appropriately rated as noncompensable.  His reported occasional tearing and mild dry eyes is not significant enough to warrant a compensable rating and a compensable rating would not be in keeping with the purpose of VA disability compensation - to compensate for the average impairment of earning capacity resulting from diseases or injuries incurred in service.  For this reason, the appeal as to his initial rating for bilateral pinguecula must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  

GERD - Disability Rating

March 2005 Service treatment record notes show that the Veteran reported chest pains on and off for the previous year during periods of stress and when he ate large meals.  Diagnosis was GERD and Zantac was prescribed.  

The April 2008 examination addressed the Veteran's GERD.  The Veteran reported that during service in 2004 he began to have heartburn, gas, and bad breath, went to sick call, and as was found to have GERD.  He reported that his symptoms have recurred on and off since then.  The Veteran reported that his current treatment for GERD is that he sometimes takes Zantac and has a low fat diet.  His only gastrointestinal system symptom is listed as heartburn.  There was no abnormality found on physical examination.  

There have never been findings of regurgitation, diarrhea, constipation, substernal arm or shoulder pain, or dysphagia.  The only noted symptom was heartburn (pyrosis).  

The AOJ has rated the Veteran's GERD under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7319, for irritable colon syndrome.  The Board has considered those criteria as well as the criteria found at § 4.114, Diagnostic Code 7346, for hiatal hernia.  There are no other appropriate schedular criteria for rating his GERD.  

Under Diagnostic Code 7319, a 30 percent rating is warranted for severe symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is warranted for moderate symptoms of frequent episodes of bowel disturbance with abdominal distress; and a noncompensable rating is warranted for mild symptoms of disturbances of bowel function with occasional episodes of abdominal distress.  

Unde Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.  

The Veteran's GERD has never approximated a compensable rating under either set of criteria.  His only symptom is heartburn and that is mild.  There is no evidence of any impairment of his health due to his GERD.  While the Veteran has some problem with this disability, the Board finds that his GERD does not approximate a compensable rating for any period of time on appeal at this time.  Hence, his appeal must be denied as to this issue.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also for consideration is whether the collective effect of a claimant's other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

Here, the schedular criteria contemplate the only symptom of the Veteran's residual scar left foot laceration and the only symptom of his GERD.  He has pain associated with his scar and Diagnostic Code 7804 provides for a rating for pain.  There is no indication of anything unusual about his pain that indicates that the level of disability is not contemplated by the schedular criteria for rating a painful scar.  The same is true for his GERD.  His symptom is heartburn and the schedular criteria provide ratings for heartburn (pyrosis).  His level of disability is mild and is contemplated by the schedular criteria.  As for the bilateral pinguecula, the rating criteria is too general to say it contemplates his symptoms, however, there are no additional factors of marked interference with employment, frequent hospitalizations, or anything else similar to these examples.  

Service connection has been established for the disabilities that are described in this decision as well as knee and shoulder disabilities but there is the evidence does not show a collective effect of the Veteran's service-connected disabilities that make his disability picture with regard to his GERD, residual scar left foot laceration, or bilateral pinguecula disability picture unusual or exceptional.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in a letter sent to the Veteran in February 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA provided adequate examinations as to the issues decided in this decision, as discussed in the sections above. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection is granted for chronic headaches.  

An initial 10 percent disability rating is assigned for residual scar left foot laceration for the period prior to May 6, 2011, subject to the regulations governing payment of monetary benefits.  

A disability rating greater than 10 percent is denied residual scar left foot laceration for all periods on appeal. 

An initial compensable disability rating for bilateral pinguecula is denied.

An initial compensable disability rating for GERD is denied. 


REMAND

VA provided examinations for each of the claimed disabilities the issues of which the Board here remands.  Once VA provides an examination it must provide an adequate one or explain why an adequate one will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary to afford the Veteran adequate VA examinations.

Service Connection Issues

VA afforded the Veteran an examination in March 2008 with regard to his sinusitis and allergies and plantar fasciitis.  The examiner indicated that he had reviewed the Veteran's claims file, however, the contents of the claims file, in particular the service treatment records, and some of the examiner's findings are in conflict but the examiner did not so much as mention the conflict.  The Board is left with the impression that most of the examination report with regard to these issues does not include a medical determination based on a review of all of the relevant medical history.  

What the Board is left with are questions as to whether the Veteran had chronic plantar fasciitis, or chronic sinusitis/allergies.  

For example, with regard to the allergies and sinusitis, the examiner states that "congestion is chronic but for periods of time becomes worse and has required to go to the sick call many times" but the service treatment records have entries for pharyngitis in January of a year that is not legible, for sinus congestion, pharyngitis, and bronchitis in December 2003, and for pharyngitis, body aches, and headaches in January 2005.  The examiner's statement of the reports to sick call for congestion is inconsistent with what is shown in the service treatment records.  The examiner did not discuss the inconsistency.  This raises the question of whether the examiner sufficiently reviewed the claims file.  

The examiner also stated that the Veteran has felt congested due to allergies but denies bacterial sinusitis episodes.  The examiner stated that this occurred during active service.  In a December 2007 report of medical history, just two months prior to separation from active service, the Veteran indicated that he had bronchitis in boot camp.  He also indicated that he had never had sinusitis, hay fever, or chronic or frequent colds.  The basis for the examiner's conclusion that the Veteran has felt congested due to allergies but denies bacterial sinusitis appears to be based on no more than asking the Veteran what caused his congestion, and hence not a medical determination.  

With regard to the plantar fasciitis, the general examination examiner stated that the Veteran lacerated his left foot in 2006 and had increased sensitivity of the plantar aspect of the foot and then to referred the reader to the foot examination.  The foot examination report includes a statement that the Veteran hurt his left foot performing stressful physical activities and cut his left foot on the plantar surface.  Subjective complaints did not include swelling or redness.  There is no comment for the severity, frequency or duration of the condition.  But, the examiner also indicated "NONE" for a section of the report to describe any injury to the feet.  What appears to be a section for objective findings is negative.  The examiner diagnosed left foot plantar fasciitis.  

Other than the foot laceration, there are no reports of foot problems in the service treatment records and in the December 2007 report of medical history, the Veteran indicated that he had never had foot problems (as well as reporting the foot laceration).  

The basis of the plantar fasciitis diagnosis is unclear as is whether the condition is a chronic one.  

For these reasons, a remand is necessary to afford the Veteran an adequate examination.  

      Disability Ratings Issues- Shoulders and Knees

VA afforded the Veteran examinations of his shoulders and knees in April 2008 and again in May2011.  The examinations are inadequate.  For example, the examiner indicated in the 2011 report that the Veteran had severe flare-ups of his shoulder and knee symptoms that resulted in decreased range of motion of the joints.  The examiner also indicated that the effects of his shoulder and knee problems on his activities of daily living were severe for exercise and sports and moderate for chores, shopping, traveling, and recreation.  However, the objective range of motion findings of the knee and shoulder joints do not approach the ranges for compensable ratings and the examiner indicated that there was no additional limitation of motion with repeated testing.  

The reports of severe symptoms on flare-up with no comment as to what the additional functional loss is during the flare-up leaves the Board with not way of determining how severe the disability during the flare-up.  VA must afford the Veteran an adequate examination of his knees and shoulders on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send a letter to the Veteran requesting that he submit any records of private treatment for his shoulders, knees, foot problems, or allergies/sinusitis or execute authorization and release of information forms so that VA can assist him in obtaining such evidence.  Request that he identify any VA treatment he has received and the AOJ must then obtain such VA treatment records.  Associate all available evidence with the claims file.  

2.  Ensure that the Veteran is scheduled for a VA examination or examinations by an examiner or examiners who have not previously examined him with regard to his claims of entitlement to service connection for allergies/sinusitis, and plantar fasciitis of the left foot.  The claims file, including the service treatment records, must be reviewed in conjunction with the examination.  The examiner(s) must accomplish the following:  

(a)  Make a determination as to whether the Veteran has had chronic plantar fasciitis of the left foot at any time during his active duty and since separation from active duty in February 2008.  If the examiner determines that he has ever had chronic plantar fasciitis, the examiner must explain the basis of the diagnosis.  

(b)  If the examiner determines that the Veteran has had chronic left plantar fasciitis at any time since separation from active duty, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the chronic left plantar fasciitis had onset during his active duty or was otherwise caused by his active duty.  The examiner must support any opinion provided with a complete rationale.  

(c)  Make a determination as to whether the Veteran has had chronic allergies and make a determination as to whether the Veteran has had chronic sinusitis (both determinations must be made) at any time during his active duty or since separation from active duty in February 2008.   If the examiner determines that he has ever had chronic allergies or chronic sinusitis, the examiner must explain the basis of the diagnosis

(d)  If the examiner determines that the Veteran has had chronic allergies or chronic sinusitis, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the chronic headaches or chronic sinusitis had onset during his active duty or were otherwise caused by his active service.  The examiner must support any opinion provided with a complete rationale.  

3.  Ensure that the Veteran is scheduled for examinations of both knees and both shoulders by an examiner who has not previously examined him.  The examiner must review the claims file in conjunction with the examination.  The examiner must complete a VA joints examination for both shoulders and both knees, this must include, but is not limited to, the following:  

(a)  Provide measurements of the range of motion of both knees and both shoulders, identify if the Veteran has pain, weakness, incoordination, excess fatigability, that limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance and if he has any of these, then identify the point, in degrees of motion, where such function is limited.  

(b)  Identify the range of motion of his knees and shoulders during a flare-up and explain how this was determined.  

4.  Then, readjudicate the issues of entitlement to service connection for chronic allergies and sinusitis, and left plantar fasciitis and the issues of entitlement to higher disability ratings for each knee and each shoulder disability.  

If any benefit sought is not granted in full, provide the Veteran and his representative with s supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


